Case 1:20-cv-00066-JLS-MJR Document 19 Filed 01/06/21 Page 1of5

 

UNITED STATES DISTRICT COURT a .
WESTERN DISTRICT OF NEW YORK
ALLEN GRANT BOYAR, oSTERW DistRICT OE
Plaintiff,
v. 20-cv-66 (JLS) (MJR)

STEVEN T. MNUCHIN, Secretary of
the United States Department of
Treasury,

Defendant.

 

DECISION AND ORDER

 

Pro se Plaintiff Allen Grant Boyar commenced this action against Steven T.
Mnuchin, Secretary of the United States Department of Treasury, on January 17,
2020, raising claims of disparate treatment, hostile work environment, and
retaliation. Dkt. 1. On May 15, 2020, this Court referred this case to United States
Magistrate Judge Michael J. Roemer for all proceedings under 28 U.S.C. §
636(b)(1)(A) and (B). Dkt. 6. Presently before the Court is Judge Roemer’s Report
and Recommendation (“R&R”) and decision and order (Dkt. 11) addressing
Defendant’s motion to dismiss the complaint for failure to state a claim and for
failure to exhaust administrative remedies (Dkt. 4), as well as Boyar’s motion for
appointment of counsel (Dkt. 2).

For the reasons discussed below, the Court accepts Judge Roemer’s
recommendations and grants the motion to dismiss. Judge Roemer’s order denying

the motion for appointment of counsel is affirmed.
Case 1:20-cv-00066-JLS-MJR Document 19 Filed 01/06/21 Page 2 of 5

BACKGROUND

This Court assumes the parties’ familiarity with the details of this case,
outlined in Judge Roemer’s R&R, and will provide only a brief summary of the
relevant background.

Boyar began working for the Internal Revenue Service (“IRS”) on November
14, 2016. Dkt. 1, at 2. He worked as a Contact Representative at an IRS call center
in Cheektowaga, NY. Id. at 5. After completing training, Boyar reportedly began
having problems with his supervisor, Julie Walsh, including several alleged
incidents of harassment. Jd. at 5-6. Boyar’s requests for a change in manager were
denied. Jd. at 6. Boyar alleges he was retaliated against with a dress code violation
citation and a complaint against him for unwanted advances towards a co-worker.
Id. He was terminated on April 20, 2017. Id. at 5-6.

Boyar initially made contact with Defendant’s Equal Employment
Opportunity Office on May 26, 2017. Id. at 13. Boyar filed a formal administrative
complaint on September 7, 2017. Jd. at 3, 11-14. On September 19, 2019, the Equal
Employment Opportunity Commission issued its decision in favor of the IRS. /d. at
15-28. On October 21, 2019, the Treasury Department rendered a final order
adopting the EEOC decision. Jd. at 30-31.

Boyar filed this action on January 17, 2020. See id. at 1-7. He alleges (1)
disparate treatment on the basis of sex, religion, and national origin under Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seg. (“Title VII’), as well as

New York State Human Rights Law, N.Y. Exec Law §§ 290, et seg. “NYSHRL”); (2)
Case 1:20-cv-00066-JLS-MJR Document 19 Filed 01/06/21 Page 3 of 5

disparate treatment on the basis of age under the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”) and NYSHRL; (8) hostile work
environment under Title VII, the ADEA, and the NYSHRL; and (4) retaliation
under Title VII, the ADEA, and the NYSHRL.! Id. Boyar also moved for
appointment of counsel. Dkt. 2. On May 14, 2020, Defendant moved to dismiss the
complaint in its entirety for failure to state a claim and for failure to exhaust
administrative remedies. Dkts. 4-5.

On August 24, 2020, Judge Roemer issued a combined R&R and decision and
order. See generally Dkt. 11. First, Judge Roemer denied Boyar’s motion for
appointment of counsel. Jd. at 4-5, 18. Regarding the motion to dismiss, Judge
Roemer recommended that Boyar’s retaliation claims be dismissed for failure to
exhaust administrative remedies, id. at 7-10; that Boyar’s disparate treatment
claims on the bases of sex, religion, national origin, and age be dismissed for failure
to state a claim, id. at 10-14; and that Boyar’s hostile work environment claim be
dismissed for failure to state a claim, id. at 14-17. Asa result, Judge Roemer
recommended that Defendant’s motion to dismiss be granted and that all claims
against Defendant be dismissed with prejudice. Id. at 18.

Boyar filed objections to the R&R on November 30, 2020. Dkt. 17. Defendant

responded on December 11, 2020. Dkt. 18.

 

1 Boyar decided not to pursue his claims under the NYSHRL. Dkt. 9, at 4.
3
Case 1:20-cv-00066-JLS-MJR Document 19 Filed 01/06/21 Page 4of5

DISCUSSION

I, BOYAR’S MOTION FOR APPOINTMENT OF COUNSEL

Pursuant to the referral order of May 15, 2020 (Dkt. 6), Judge Roemer was
authorized to issue decisions on non-dispositive motions and applications, as well as
hearing and reporting on dispositive motions pursuant to 28 U.S.C. § 646(b)(1)(B)
and (C). Dkt. 6. For non-dispositive matters, this Court must consider timely
objections to a magistrate judge’s order and modify or set aside any part of the order
that is clearly erroneous or is contrary to law. Fed. R. Civ. P. 72(a). A motion for
appointment of counsel is non-dispositive. See, e.g., Robinson v, U.S. Army, No. 95-
CV-180, 1996 WL 91904, at *2 (N.D.N.Y. Feb. 29, 1996) (reviewing a magistrate
judge’s denial of motion for appointment of counsel as a non-dispositive matter
subject to the “clearly erroneous” or “contrary to law” standard under Rule 72).

Based on this court’s review, Judge Roemer’s denial of Boyar’s motion for
appointment of counsel was not clearly erroneous or contrary to the law. See Fed.
Civ. P. 72(a). Thus, this Court affirms Judge Roemer’s order denying the motion for
appointment of counsel.
Il. DEFENDANT’S MOTION TO DISMISS

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(8). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3).
Case 1:20-cv-00066-JLS-MJR Document 19 Filed 01/06/21 Page 5of5

This Court has carefully reviewed the R&R, the objections and responses, and
the relevant record in this case. Based on that de novo review, the Court accepts
Judge Roemer’s recommendation to grant Defendant’s motion to dismiss. Boyar’s

claims are dismissed with prejudice.

CONCLUSION
For the reasons stated above and in the R&R, Defendant’s motion to dismiss
(Dkt. 4)1s GRANTED. The motion for appointment of counsel is DENIED. The

Clerk is directed to close the file.

SO ORDERED.

Dated: January 4, 2021
Buffalo, New York

pid Aud

JO {N L. SINATRA, JR.
‘NITED STATES DISTRICT JUDGE

 
